DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that wherein the stationary handle member and the moveable, squeeze-actuated, valve member are configured such that a user simultaneously gripping the stationary handle member and the moveable, squeeze-actuated, valve member together can: squeeze to move the vent handle arrangement to the first, open, squeezed orientation; and, release to move the deflectable outer seal arrangement. For example, the closest reference found, Jay, teaches a closure unit is used to hermetically seal a food container but does not teach wherein the stationary handle member and the moveable, squeeze-actuated, valve member are configured such that a user simultaneously gripping the stationary handle member and the moveable, squeeze- actuated, valve member together can: squeeze to move the vent handle arrangement to the first, open, squeezed orientation; and, release to move the deflectable outer seal arrangement.
None of the prior art of record is seen to disclose or suggest the limitation of claim 14 that the deflectable outer seal arrangement including a deflectable perimeter flange arrangement having a rest shape extending non-orthogonal to a direction between the exterior and interior surfaces of the main cover body. For example, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733